IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                  FILED
                              AT KNOXVILLE                     September 27, 1999

                                                                Cecil Crowson, Jr.
                           AUGUST SESSION, 1999                Appellate Court Clerk




STATE OF TENNESSEE,            )   C.C.A. NO. 03C01-9808-CR-00297
                               )
      Appellee,                )
                               )
                               )   KNOX COUNTY
VS.                            )
                               )   HON. RAY L. JENKINS,
JAMES EDWARD OAKLEY,           )   JUDGE
                               )
      Appe llant.              )   (Revoca tion of Co mm unit y
                               )   Corrections Sentence)


                ON APPEAL FROM THE JUDGMENT OF THE
                  CRIMINAL COURT OF KNOX COUNTY


FOR THE APPELLANT:                 FOR THE APPELLEE:

KIMBERLY A. PARTON                 PAUL G. SUMMERS
P.O. Box 116                       Attorney General and Reporter
Knoxville, TN 37901-0116
                                   ELLEN H. POLLACK
                                   Assistant District Attorney General
                                   425 Fifth Avenu e North
                                   Nashville, TN 37243

                                   RANDALL E. NICHOLS
                                   District Attorney General

                                   ZANE SCARLETT
                                   Assistant District Attorney General
                                   City-County Building
                                   Knoxville, TN 37902




OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                  OPINION

       The Defe ndan t appe als from the judgm ent of th e trial co urt revo king h is

comm unity corrections sentence and ordering the balance of his sentence to be

served in the De partme nt of Corre ction. We affirm the judgment of the trial cou rt.



       Based on our review of the record presented on appeal, it appears that

judgm ents of conviction were entered against the Defendant on December 17,

1997 for fifteen counts of aggravated burglary and one count of burglary. For

each conviction the Defe ndant w as sen tenced to four years as a Range I

standard offender.      The trial court ordered five of the sentences served

cons ecutive ly and the remaining sentences served conc urrently, for an effective

sentence of twenty years. The trial court gra nted the Defen dant’s ap plication to

serve his twenty-year sen tence in the Kn ox County C omm unity Altern atives to

Prison Program.



       On January 14, 1998, a petition was filed alleging that the Defendant had

violated the terms of his community corrections sentence by: (1) failing to obey

the law, (2) failing to make a full and truthful report to his case manager, (3)

failing to be actively employed, (4) failing to pay court costs , (5) failing to perform

comm unity service, (6) failing to pay community corrections monthly fees, (7)

failing to pay victim restitution, and (8 ) failing to report to his superviso r.



       Counsel was appointed to represent the Defendant and a hearing was

conducted on the re vocation petition on May 15, 1998. At the hearing, the



                                           -2-
Defe ndan t’s attorney advised the court that the Defe ndant w anted to “subm it to

the revocation.” At that time, additional charges were a ppare ntly pending against

the Defendant, and counsel stated, “But he wishes to go ahead and submit and

go to the penitentiary and hope that the other charges don’t come out of the

Grand Jury.” The trial judge addressed the Defendant in open court as follows:

       THE COURT:           Mr. Oakle y, Ms. Parton has advised the Court
       that you intend to submit to the revocation warrant and go on and
       serve the time; is that c orrect?
       THE DEFENDANT:              Yes, sir.
       THE COURT:           You’ve discussed this with her and you feel it’s
       in your be st interest?
       THE DEFENDANT:              Yes, sir.
       THE COURT:           Okay. All right. All right. Thank you.


       An order was entered on May 15, 1998 finding the Defendant guilty of

violating the terms of his community corrections sentence, granting the

Defendant 549 days of jail credit, and ordering the balance of the sentence

served in the Department of Correction.



       On June 3, 1998, the Defendant filed a motion to have his case reheard,

stating that he had his ?mind set on chan ging” a nd did not wa nt to se rve his

sentence in prison. The trial court entered an order dismissing this motion on

June 8, 1998. On June 23, 1998, the Defendant filed a motion to waive or

suspend payment of all court costs, which was dismissed by the trial court o n July

7, 1998. O n July 30, 1 998, the Defendant filed a notice of appeal from the

judgment entered on May 15, 1998. On August 24, 1998, the Defendant filed a

request that his sentence be reduced, along with a motion to have his case

retried, statin g that he d id not “entire ly unders tand” his p lea agre emen t.




                                           -3-
      In this appeal, the Defendant argues that the trial court erred by revoking

the Defendant’s community corrections sentence and by ordering that the original

sentences be served in the Department of Correction. He also argues that the

trial court erred by dismissing his motion for a reduction of sentence an d his

motion to rehear without a hearing.



      In order for a reviewing court to find an abuse of discretion in a com munity

corrections revocation case, it must be established that the record contains no

substantial evidence to support the conclusion of the trial judge that the

Defendant violated the terms of th e com munity c orrection s progra m. State v.

Harkins, 811 S.W .2d 79, 82 (Tenn . 1991). T he proo f of a violation need not be

established beyond a reasonable doubt, and is sufficient if it allows the trial judge

to mak e a con scientiou s and inte lligent decis ion. Id.



      From the reco rd before us, we ca nnot co nclude that the trial judge erred

or abused his discretion by revoking the Defendant’s community corrections

sentence and ordering the balance of the sentence served in the Department of

Correction. We likewise find no error or abuse of discretion in refusing to

consider the Defen dant’s m otion for a re duction o f sentenc e. At the hearing on

the revocation warrant, the Defendant appeared with his attorney and advised the

court that he wished to ?submit” to the revocation warrant and serve his sentence

in the penitentiary. The Defe ndan t’s position at the revocation hearing leads us

to conclude that he conceded he had violated the terms of his community

corrections sentence. At the hearing, counsel also advised the trial court that the

Defendant wished to be transferred to the penitentiary as soon as possible.




                                          -4-
      Although neither the record nor the transcript from the Defen dant’s gu ilty

plea proceeding is before us, it is apparent that his twenty year sentence was the

result of a plea agre emen t. The trial jud ge gran ted the D efenda nt’s reque st to

serve his sentence in a community based alternative to incarceration.

Subseq uently, during the Defendant’s revocation hearing, the trial court granted

the Defe ndan t’s request to revoke his community corrections sentence and allow

him to serve his sen tence in the Department of Correction. The State argues that

the Defendant is the “author of his own predicament.” We agree.



      The jud gmen t of the trial cou rt is affirmed .



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JERRY L. SMITH, JUDGE


___________________________________
JAMES CURWOOD WITT, JR., JUDGE




                                          -5-